DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/19 is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 6, 11-14 are objected to because of the following informalities:  
Claim 1, “limbdisposed” in line 9 should be change to -- limb disposed –.  Line 7, “each coil of the plurality of coils” should be change to –each coil core of the plurality of coil cores--.  Furthermore, the terms “which” in line 15 and line 18 do not clearly set a 
Claim 4, “elementsextending” in line 2 should be change to – elements extending—
Claim 6 recites the limitation "the magnetically effective portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be change to –the magnetically effective core—
Claim 11 recites the limitation "the end face" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, “sensorsconfigured” in line 2 should be change to – sensors configured—
Claim 13, “driveaccording” and “drivebeing” in line 3 should be change to -- drive according— and – drive being --
 Claim 14, “vanesconfigured” in line 2 should be change to – vanes configured—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb et al. (US 6,100,618, hereinafter Schoeb) in view of Schoeb (US 2014/0062239 A1, hereinafter Schoeb 239).
Regarding claim 1, Schoeb teaches an electromagnetic rotary drive configured as a temple motor (fig 12), comprising: 
a rotor (14), which is contactlessly magnetically drivable, configured as coil-free, and comprising a disk-shaped magnetically effective core (16); 
a stator (4) configured as a bearing and a drive stator, the rotor (14) being contactlessly magnetically drivable about an axis of rotation (3) relative to the stator (4) in the operating state, and the rotor (14) configured to be contactlessly magnetically levitated with respect to the stator (4), the stator (4) having a plurality of coil cores (35), each coil core (35) of the plurality of coil cores comprising a bar-shaped longitudinal limb (35a) extending from a first end in a direction in parallel with the axis of rotation (3) up to a second end and a transverse limb (35b) disposed at the second end of the longitudinal limb (35a) and extending in a radial direction (fig 12), the transverse limb (35b) perpendicular to an axial direction defined by the axis of rotation (3); and 


    PNG
    media_image1.png
    371
    541
    media_image1.png
    Greyscale

Schoeb 239 teaches a rotational machine having a ferromagnetic rotor (4) with free of permanent magnet (abstract), the rotor (4) having exactly one preferential magnetic direction (Hs) extending in the radial direction (fig 2c), and the magnetically 

    PNG
    media_image2.png
    529
    585
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb’s electromagnetic rotary drive with a rotor free of permanent magnet, and is a ferromagnetic or ferrimagnetic rotor, which has exactly one preferential magnetic direction extending in the radial direction, and the magnetically effective core of the rotor having a magnetic resistance in the preferential magnetic direction, the magnetic resistance being at most half as large as the magnetic resistance in a direction, which is perpendicular to the preferential 
Regarding claim 3, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the disk-shaped magnetically effective core of the rotor has a diameter, which is greater than 2 times an axial height of the magnetically effective core.
Schoeb 239 further teaches a rotational machine having a ferromagnetic rotor (4) with the disk-shaped magnetically effective core (4) of the rotor has a diameter (D, fig 1b), which is greater than 2 times an axial height (H) of the magnetically effective core (abstract) to against displacement along a rotational axis of the rotor and also against a tilting from an equilibrium position (para [0022]).

    PNG
    media_image3.png
    226
    893
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb’s electromagnetic rotary drive with the disk-shaped magnetically effective core of the rotor has a diameter, which is greater than 2 times an axial height of the magnetically effective core as taught by Schoeb 239.  Doing so would against displacement along a rotational axis of the rotor and also against a tilting from an equilibrium position (para [0022]).
Regarding claim 9, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, Schoeb further teaches each coil core (35) of the plurality of coil 

    PNG
    media_image4.png
    114
    509
    media_image4.png
    Greyscale

Regarding claim 11, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, Schoeb further teaches the end face of each transverse limb (35b) facing the rotor (14) is configured in a curved manner as a segment of a circular cylinder being coaxial with the rotor (fig 13), so that the rotor (14) has a constant distance in a radial direction from the end face in a centered state when viewed over the end face (fig 13).

    PNG
    media_image5.png
    406
    524
    media_image5.png
    Greyscale


Regarding claim 12, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, Schoeb further teaches a plurality of position sensors (50-51) configured to determine a the position of the rotor (14), each position sensor (50-51) of the plurality of position sensors arranged between two adjacent coil cores (34, fig 13).
Regarding claim 13, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, Schoeb further teaches a rotational device for conveying, pumping, mixing or stirring fluids, the rotational device comprising the electromagnetic rotary drive according to claim 1, the rotor of the rotary drive being the rotor of the rotational device (fig 1, abstract).

    PNG
    media_image6.png
    140
    868
    media_image6.png
    Greyscale

Regarding claim 14, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 13, Schoeb further teaches the rotor (14) is a pump rotor and has a plurality of vanes (10, 12, fig 1) configured to convey a fluid.
Regarding claim 18, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the disk-shaped magnetically effective core of the rotor has a diameter, which is greater than 2.4 times an axial height of the magnetically effective core.
Schoeb 239 further teaches a rotational machine having a ferromagnetic rotor (4) with the disk-shaped magnetically effective core (4) of the rotor has a diameter (D, fig 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the disk-shaped magnetically effective core of the rotor has a diameter, which is greater than 2.4 times an axial height of the magnetically effective core as further taught by Schoeb 239.  Doing so would against displacement along a rotational axis of the rotor and also against a tilting from an equilibrium position (para [0022]).  

Claims 2, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb in view of Schoeb 239, further in view of LaRose et al. (US 9,956,332 B2).
Regarding claim 2, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 30% to 80% of the magnetically active core.
LaRose teaches an axial flow pump with a rotor (14) comprising a magnetically effective core produced by ferromagnetic material (col 9 ln 50-52) and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core (col 9 ln 52-55) to achieve good magnetic properties (col 9 ln 62-64).

    PNG
    media_image7.png
    268
    461
    media_image7.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core as taught by LaRose.  Doing so would achieve good magnetic properties (col 9 ln 62-64).
Furthermore, the combination of Schoeb in view of Schoeb 239 and LaRose does not teaches the volume fraction in the range of 30%-80%.
An artisan would have ordinary skill in the art to modify LaRose volume fraction from the range of 70%-80% to 30%-80% to adjust the magnetic properties in the rotor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239 and LaRose’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 30% to 80% of the magnetically active core as recited in the instant 
Regarding claim 16, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 40% to 75% of the magnetically active core.
LaRose teaches an axial flow pump with a rotor (14) comprising a magnetically effective core produced by ferromagnetic material (col 9 ln 50-52) and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core (col 9 ln 52-55) to achieve good magnetic properties (col 9 ln 62-64).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core as taught by LaRose.  Doing so would achieve good magnetic properties (col 9 ln 62-64).
Furthermore, the combination of Schoeb in view of Schoeb 239 and LaRose does not teaches the volume fraction in the range of 40%-75%.
An artisan would have ordinary skill in the art to modify LaRose volume fraction from the range of 70%-80% to 40%-75% to adjust the magnetic properties in the rotor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of 
Regarding claim 17, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 50% to 70% of the magnetically active core.
LaRose teaches an axial flow pump with a rotor (14) comprising a magnetically effective core produced by ferromagnetic material (col 9 ln 50-52) and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core (col 9 ln 52-55) to achieve good magnetic properties (col 9 ln 62-64).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 70% to 80% of the magnetically active core as taught by LaRose.  Doing so would achieve good magnetic properties (col 9 ln 62-64).
Furthermore, the combination of Schoeb in view of Schoeb 239 and LaRose does not teaches the volume fraction in the range of 50%-70%.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239 and LaRose’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a ferromagnetic material, and the ferromagnetic material has a volume fraction of 50% to 70% of the magnetically active core as recited in the instant invention to adjust magnetic properties because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 4, 6-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb in view of Schoeb 239, further in view of Kolehmainen (US 2012/0086289 A1).
Regarding claim 4, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of the magnetically effective core of the rotor comprises a plurality of bar-shaped ferromagnetic elements extending perpendicular to the axial direction and arranged parallel and spaced apart to each other.
Kolehmainen teaches a rotor of a synchronous reluctance machine having a rotor (fig 1-2) having magnetically effective core comprising a plurality of bar-shaped ferromagnetic elements (6, 8) extending perpendicular to the axial direction (4) and arranged parallel and spaced apart to each other (fig 2, para [0040]) to maximize torque in the system so that magnetic flux in the system increasing (para [0004]).

    PNG
    media_image8.png
    379
    433
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    198
    904
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a plurality of bar-shaped ferromagnetic elements extending perpendicular to the axial direction and arranged parallel and spaced apart to each other as taught by Kolehmainen.  Doing so would maximize torque in the system so that magnetic flux in the system increasing (para [0004]).

Kolehmainen further teaches a rotor of a synchronous reluctance machine comprising a rotor (fig 1) with the magnetically effective portion of the rotor (6, 8) is formed from sheet metal (electric sheet, see para [0040] annotated above) from a plurality of rotor elements (para [0040]) to maximize torque in the system so that magnetic flux in the system increasing (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with the magnetically effective portion of the rotor is formed from sheet metal from a plurality of rotor elements as taught by Kolehmainen.  Doing so would maximize torque in the system so that magnetic flux in the system increasing (para [0004]).
Regarding claim 7, Schoeb in view of Schoeb 239 and Kolehmainen teaches the claimed invention at set forth in claim 4, except for the added limitation of the magnetically effective core of the rotor comprises a radially outwardly arranged ring surrounding all the bar-shaped ferromagnetic elements.
Kolehmainen further teaches a rotor of a synchronous reluctance machine comprising a rotor (fig 3) with magnetically effective core of the rotor comprises a radially outwardly arranged ring (12) surrounding all the bar-shaped ferromagnetic elements (16, 18) to maximize torque in the system so that magnetic flux in the system increasing ( para [0004]).

    PNG
    media_image10.png
    726
    574
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239 and Kolehmainen’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a radially outwardly arranged ring surrounding all the bar-shaped ferromagnetic elements as further taught by Kolehmainen.  Doing so would maximize torque in the system so that magnetic flux in the system increasing (para [0004]).
Regarding claim 8, Schoeb in view of Schoeb 239 and Kolehmainen teaches the claimed invention at set forth in claim 7, except for the added limitation of the ring is an electrically conducting material different from the ferromagnetic material of the magnetically effective core of the rotor.


    PNG
    media_image11.png
    257
    907
    media_image11.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239 and Kolehmainen’s electromagnetic rotary drive with the ring is an electrically conducting material different from the ferromagnetic material of the magnetically effective core of the rotor as further taught by Kolehmainen.  Doing so would maximize torque in the system so that magnetic flux in the system increasing (para [0004])
Regarding claim 19, Schoeb in view of Schoeb 239 and Kolehmainen teaches the claimed invention at set forth in claim 6, except for the added limitation of the rotor elements are stacked in the axial direction.
Kolehmainen further teaches a rotor of a synchronous reluctance machine comprising a rotor (fig 2) with the rotor elements (6, 8) are stacked in the axial direction to maximize torque in the system so that magnetic flux in the system increasing (para [0004]).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb in view of Schoeb 239 and Kolehmainen, further in view of Jassal et al. (US 10,491,061 B2).
Regarding claim 5, Schoeb in view of Schoeb 239 and Kolehmainen teaches the claimed invention at set forth in claim 4, except for the added limitation of the magnetically effective core of the rotor comprises a plurality of transverse webs each traverse web of the plurality of transverse webs connecting two adjacent bar-shaped ferromagnetic elements.
Jassal teaches a rotor for a reluctance machine having a rotor (22, fig 4) with the magnetically effective core of the rotor (22) comprises a plurality of transverse webs (44) each traverse web (44) of the plurality of transverse webs connecting two adjacent bar-shaped ferromagnetic elements (36-38) to maintain integrity structure (col 4 ln 49-50).

    PNG
    media_image12.png
    600
    779
    media_image12.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239 and Kolehmainen’s electromagnetic rotary drive with the magnetically effective core of the rotor comprises a plurality of transverse webs each traverse web of the plurality of transverse webs connecting two adjacent bar-shaped ferromagnetic elements as taught by Jassal.  Doing so would maintain integrity structure (col 4 ln 49-50).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb in view of Schoeb 239, further in view of Nussbaumer (US 2011/0025154 A1).
Regarding claim 10, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 1, except for the added limitation of each transverse limb 
Nussbaumer teaches an electric rotary drive having each transverse limb (26) has an end face facing the rotor (3) and has a height (H1) in the axial direction, and the magnetically effective core of the rotor has an axial height (H2).  Nussbaumer further teaches that the axial heights of transverse limb (H1) and the magnetically effective core of the rotor (H2) are result effective variable whose value can be adjust to increase stabilization against tilting of the rotor (para [0015]).

    PNG
    media_image13.png
    259
    529
    media_image13.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoeb in view of Schoeb 239’s electromagnetic rotary drive with each transverse limb has an end face facing the rotor and has a height in the axial direction, which is respectively larger than an axial height of the magnetically effective core of the rotor as taught by Nussbaumer to increase stabilization against tilting of the rotor.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb in view of Schoeb 239, further in view of Jassal.
Regarding claim 15, Schoeb in view of Schoeb 239 teaches the claimed invention at set forth in claim 14, except for the added limitation of the rotor has a plurality of relief channels extending respectively in the axial direction through the magnetically effective core of the rotor, and each relief channel of the plurality of relief channels is arranged such that the ferromagnetic material of the magnetically effective core of the rotor is completely free of relief channels.
Jassal teaches a rotor for a reluctance machine having a rotor (22, fig 3) with the rotor has a plurality of relief channels (42) extending respectively in the axial direction through the magnetically effective core (36-38) of the rotor (22), and each relief channel (42) of the plurality of relief channels is arranged such that the ferromagnetic material of the magnetically effective core (36-38) of the rotor (22) is completely free of relief channels (fig 3, fig 7) to increase flux flow, reduce flux leakage and increase torque (col 1 ln 24-25).

    PNG
    media_image14.png
    537
    674
    media_image14.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al. (US 2017/0040868 A1) teaches a bearingless motor based upon a homopolar flux-biased magnetic bearing for force generation and a hysteresis motor for torque generation. The bearingless slice motor levitates and rotates a ring-shaped rotor made of a semi-hard magnetic material. The rotor is biased with a homopolar permanent-magnetic flux, on which 2-pole flux can be superimposed to generate suspension forces. Torque is generated by a hysteretic coupling between the rotor and a rotating multi-pole stator field.
Moura et al. (US 10,348,172 B2) teaches a motor including a sealed rotor with at least one salient rotor pole and a stator comprising at least one salient stator pole having an excitation winding associated therewith and interfacing with the at least one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834